DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: in line 1, “configured verify” should apparently read --configured to verify--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first input device,” “a first communication device,” “a second input device,” and “a second communication device” in claims 1 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the controller” in lines 9-10.  However, claim 9 previously recites that the second interface is in the second area, so there is insufficient antecedent basis for this limitation in the claim.  
Claim 3 also recites the limitation “a visible range” in the second-to-last line.  This limitation is a relative term that renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of this range are not clear.  Visible to 
Claim 7 recites the limitation “the identification item” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 4-8 are rejected by virtue of their dependence upon claim 3.
Claim 9 recites the limitation “the second interface of the first area” in lines 9-10.  However, claim 9 previously recites that the second interface is in the second area, so there is insufficient antecedent basis for this limitation in the claim.  For sake of compact prosecution, this limitation has been taken such that the second interface is in the second area.
Claim 14 recites the limitation “the control information” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 15 recites the limitations “the operator” in line 2 and “the first command” in line 3.  There is insufficient antecedent basis for these limitations in the claim.  
Claim 16 recites the limitation “the communication path” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 17 recites the limitation “the communication path” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 10-18 are rejected by virtue of their dependence upon at least one rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9-11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinhauer et al. (U.S. Pub. No. 2014/0000609 A1; hereinafter known as “Steinhauer”).
Regarding claim 1, Steinhauer discloses a medical ventilation system (Figs. 1, 7, 32) comprising: a first interface 3320 inside a first area, the first interface comprising a first monitor configured to present data related to a control of a ventilator 3210, a first input device configured to receive a first command, and a first communication device configured to provide the data to the first monitor and further configured to receive the first command from the first input device and to communicate the first command ([0061]; [0205]-[0208]), a second interface 705 inside a second area, the second interface configured to be coupled to the ventilator, the second interface comprising a second monitor 730 configured to present the data, a second input device 730 configured to receive a second command, and a second communication device 712/714 configured to provide the data to the second monitor and further configured to receive the second 3210 inside the second area medically isolated from the first area, the ventilator configured to provide treatment to a patient ([0205]-[0206]), a controller 720 inside the second area, the controller configured to receive the first command from the first communication device and the second command from the second communication device and further configured to control the ventilator responsive to a command received ([0088]-[0089]), a first communication path 3205/3225 coupled to the first communication device and further coupled to the controller, configured to traverse between the first area and the second, medically isolated, area and further configured to carry the first command to the controller ([0206]-[0207]), and a second communication path in the second area, coupled to the second communication device and further coupled to the controller, and further configured to carry the second command to the controller ([0088]-[0089]).
Regarding claim 9, Steinhauer discloses a method of controlling a ventilator 3210 (Figs. 1, 7, 29, 32), the method comprising: clinically isolating a first area 2901 from a second area 2902 ([0206]), electrically coupling a first interface 3320 in the first area to a controller 720 in the second area ([0088]-[0089]; [0205]-[0208]), electrically coupling a second interface 730/3030 in the second area to a controller in the second area ([0088]-[0089]), transmitting first control information 3205 to the controller from the first interface of the first area ([0206]-[0206]), transmitting second control information to the controller from the second interface of the second area ([0089]), receiving the first control information from the first interface and the second control information from the second interface by the controller in the second area, and controlling the ventilator in the 
Regarding claim 10, Steinhauer discloses providing data related to biological information from the controller in the second area to the first interface in the first area ([0207]), presenting the data on a first monitor in the first area, receiving a first command at a first input device in the first area, and preparing the first control information responsive to the first command to the controller ([0061]; [0206]-[0208]).
Regarding claim 11, Steinhauer discloses presenting the data on a second monitor 730/3030 in the second area, receiving a second command at a second interface in the second area, and preparing second control information responsive to the second command to the controller ([0088]-[0089]; [0206]-[0208]).
Regarding claim 13, Steinhauer discloses receiving an identification item in the second area and rejecting the first command if the identification items fails to satisfy a predetermined condition ([0082]; [0086]; [0089]).
Regarding claim 14, Steinhauer discloses storing the identification item in a memory in a communication path that traverses the first area and the second area and providing the control information from the first area to the second area via the communication path ([0082]; [0086]; [0089]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Steinhauer as applied to claims 1 and 11 above, and further in view of Georgiev et al. (U.S. Pub. No. 2012/0123219 A1; hereinafter known as “Georgiev”).
Regarding claim 2, Steinhauer discloses the invention as claimed, see rejection supra, but fails to disclose that the controller is configured to discard the first command 
Regarding claim 12, Steinhauer discloses the invention as claimed, see rejection supra, and further discloses controlling the ventilator responsive to second control information responsive to the second command ([0088]-[0089]).  Steinhauer fails to disclose discarding the first control information responsive to the first command upon receipt of second control information responsive to the second command within a predetermined time from a receipt of the first command.  Georgiev discloses a medical ventilation system (Abstract; [0020]-[0021]) wherein a controller is configured to discard first control information and control the ventilator responsive to second control information, if the controller receives the second control information within a predetermined time, in order to provide a system of overriding priorities between different users ([0025]-[0033]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of .

Allowable Subject Matter
Claims 3-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 3-8, none of the prior art of record teaches or reasonably suggests a controller configured to verify that the first interface is within a visible range responsive to the first command and to reject the first command if the controller fails to verify this, in combination with the recited medical ventilation system.  The prior art teaches verification/authentication/identification based upon identity and/or proximity but does not teach such a medical ventilation system that also verifies that an interface is within range responsive to a command from the interface and rejects the command if the interface is not within range.  Regarding claims 15-18, none of the prior art of record teaches or reasonably suggests restricting the operator’s position to a third area within the first area where the operator has a view of the ventilator while entering the first command, in combination with the recited method of controlling the ventilator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gross (U.S. Pub. No. 2019/0286844 A1) teaches a medical ventilation system that implements hierarchy/prioritization based upon which users are within a defined proximity.  Scott (U.S. Pub. No. 2017/0000412 A1) teaches a medical ventilation system that authenticates users and enables pairing between devices when the devices are in close proximity.  Miller et al. (U.S. Pub. No. 2016/0301691 A1) teaches a medical ventilation system that authenticates an identity of a user and also determines whether the user and a patient are within a threshold distance of each other, granting access to data based upon these authentications/determinations.  Tolmie et al. (U.S. Pub. No. 2007/0180129 A1) teaches a medical ventilation system that determines whether different devices that may communication wirelessly are within a predetermined distance of each other and prioritizes between the devices based upon a predetermined hierarchy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791